DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to an amendment filed 10/25/2021. 
Claims 1-9, 11, 17 and 21-24 are pending. 
The application is a continuation of International Application No. PCT/US20/30640, filed April 30, 2020, which claims the benefit of U.S. Provisional Application No. 62/841,128, filed April 30, 2019; U.S. Provisional Application No. 62/854,151, filed May 29, 2019; and U.S. Provisional Application No. 62/893,106, filed August 28, 2019. None of the provisional applications are accompanied by sequence listings. As the claims are drawn to sequences claimed in terms of SEQ ID NO:s, the priority of the claims are International Application No. PCT/US20/30640, filed April 30, 2020.

Information Disclosure Statement
Information disclosure statements filed 10/25/2021 and 10/26/2021 have been identified and the documents considered.  The corresponding signed and initialed PTO Form 1449 has been mailed with this action. The documents listed as Search Reports have been considered but have been crossed off the 1449 so that it will not appear on the face of any patent issuing from the instant application. It is noted that several documents listed as foreign documents were actually only ISR with accompanying abstracts and have so been noted.  Documents that were not found in the file have been crossed off of the 1449 without initials. 


Response to Amendments
The objections to the specification ad the claims have been overcome by amendment. Applicants’ argument has mentioned presentation of Garrison et al in the IDS. However, this reference is not located in the IDS. A search for this reference led to identification of similar teachings in 2019 which is presented below as part of a 103 rejection. 

Claim Objections
Claim 1 is objected to because of the following informalities: the purpose of establishing an abbreviation is to use the abbreviation after its first appearance. The claims repeatedly spell out the term and provide the abbreviation which is not necessary (see claim 17). 
Grammatically, claim 6 would be improved by reciting –each are single chain variable fragments (ScFvs)--. Claim 8 then can refer to “the VH and the VL--. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. This is a new rejection necessitated by applicants’ amendment. 
Claim 11 recites the limitation "The method of claim 10".  The claim has improper dependency as claim 10 is cancelled.  

Claim Rejections - 35 USC § 112, first paragraph 
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9, 11, 17 and 21-24 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a method of treating AML cancer, the method comprising intravenously administering to the subject an autologous or allogeneic T-cells or NK cells, wherein the cells comprise:
(a)    an anti-FLT3 chimeric antigen receptor (CAR) comprising a FLT3-binding domain and an anti-CD33 CAR comprising a CD33-binding domain, or a bivalent CAR comprising a FLT3-binding domain and a CD33-binding domain,
wherein the FLT3-binding domain comprises a heavy chain variable domain (VH) comprising a CDR-H1 sequence comprising the amino acid sequence of SEQ ID NO: 81, a CDR-H2 sequence comprising the amino acid sequence of  SEQ ID NO: 82, and a CDR-H3 sequence comprising the amino acid sequence of  SEQ ID NO: 83 and a light chain variable domain (VL) comprising a CDR-L1 sequence comprising the amino acid sequence of  SEQ ID NO: 84, a CDR-L2 sequence comprising the amino acid sequence of  SEQ ID NO: 85, and a CDR-L3 sequence comprising the amino acid sequence of  SEQ ID NO: 86, and wherein the CD33-binding domain comprises a VH comprising a CDR-H1 sequence comprising the amino acid sequence of  SEQ ID NO: 123, a CDR-H2 sequence comprising the amino acid sequence of  SEQ ID NO: 124, and a CDR-H3 sequence comprising the amino acid sequence of  SEQ ID NO: 125 and a VL comprising a CDR-L1 sequence comprising the amino acid sequence of  SEQ ID NO: 126, a CDR-L2 sequence comprising the amino acid sequence of  SEQ ID NO: 127, and a CDR-L3 sequence comprising the amino acid sequence of  SEQ ID NO: 128; and
(b)    an inhibitory chimeric comprising an extracellular antigen-binding domain that binds to an antigen selected from the group consisting of: EMCN, JAM2, MS4A15, C4BPA, TRPM1, SCTR, SLC2A2, KCNQ2, PERP, WLS, FFAR2, PTPRB, NCKAP1, MPZL2, PLSCR4, TMEM47, ADGRL4, MET, BACE2, ATP8B1, LIFR, ART4, CALCRL, CNTNAP3, PCDH9, IL18R1, SLC8A3, CDH26, TMEM163, ABCA13, CACHD1, CYYR1, ABCB1, ADGRG6, ATP9A, CALN1, CDCP1, IL12RB2, SLC16A14, TMEM136, and TMEM200A., does not reasonably provide enablement for any other embodiment. The specification does not enable any person skilled in the art to which it.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. This rejection is maintained for the remaining issue that is underlined above. This is based upon the teachings of Albinger et al cited previously. Applicants have not addressed this issue. 
The test of enablement is whether one skilled in the art could make and use the claimed invention from the disclosures in the patent coupled with information known in the art without undue experimentation (United States v. Telectronics, Inc., 8 USPQ2d 1217 (Fed. Cir. 1988)). Whether undue experimentation is required is not based on a single factor but is rather a conclusion reached by weighing many factors (See Ex parte Forman, 230 USPQ 546 (Bd. Pat. App. & Inter, 1986) and In re Wands, 8USPQ2d 1400 (Fed. Cir. 1988); these factors include the following:
 Nature of invention.  The nature of the invention is directed to CAR T cell therapy to treat or prevent cancer. This cell comprises either two CAR or a bivalent CAR and an inhibitory CAR.   
 Scope of the invention. The scope of the invention is mostly narrow in that the specific CAR is explicitly defined. However, the type of cancer and cell used to treat the cancer is extremely broad. As well, claims 17-19 are drawn to prevention. 
 Number of working examples and guidance.  The specification teaches identification of genes highly expressed in AML. They identified FLT3, CD33, CLEC12A.


    PNG
    media_image1.png
    213
    645
    media_image1.png
    Greyscale

In example 19, it is shown that FLT3 and CD33 CAR T cells successfully reduced efficacy in mice comprising MOLM-13-Luc AML cells. The following results are noted in the specification relative to the instant claims. 
The CD33-FLT3 bicistronic CAR SB01659 outperformed the CD33 and FLT3 monocistronic CARs against leukemia cell lines.
Thus, monovalent FLT3 CARNK cells, monovalent CD33 CARNK cells, and bicistronic FLT3/CD33 CAR NK cells were effective in killing two different AML target cells and secreting cytokines.
State of the art. The art of cancer therapy is part of the physiological arts as is the art of vaccination by T cell. This therapy is developed to harness T cells and direct them to cancers wherein binding to the target cell activates the T cell and results in a cytotoxic response (Albinger). What is critical in T cell therapy as taught by the art is specificity and immunogenicity (Hollingsworth and Jansen, abstract). The antigen must selectively be expressed by the cancer and necessary for cancer survival (page 2, col 1).  This confirms earlier observations by Buonaguro et al that demonstrates a number of cautions in the field (page 23, col 1), 
In this context, considering the disappointing results up to now, the quest for specific and selective tumor antigens for developing tumor-specific cancer vaccines, optimal delivery systems (i.e., dendritic cell [DC]-based vaccines), adjuvants, and strategies to overcome immune tolerance and regulatory T (Treg) cell responses is the main goal for several research groups and leading health care companies.

Unpredictability of the art. Translation of the use of tumor antigens have several hurdles to overcome (see Hollingsworth and Jansen (page 2, col 1). 
Several hurdles are associated with developing vaccines against TAAs. First, as self-antigens, B cells and T cells that strongly recognize these antigens may have been removed from the immune repertoire by central and peripheral tolerance. Thus, a cancer vaccine must “break tolerance” by stimulating the low affinity or rare TAA reactive T cells that remain.24 Strong adjuvants, co-stimulators, and repeated vaccination have been used to amplify the activation and expansion of self-antigen-reactive T cells,25 and this is particularly important for low-affinity T cells. Even with such enhancements, for many TAA-directed vaccine clinical trials the immune response, while detectable, does not appear to be strong enough to achieve significant efficacy.

A second challenge for targeting TAAs is that even if they are overexpressed on tumor cells, normal cell expression may lead to collateral damage. Although cancer vaccines have had acceptable tolerability so far, in many cases the vaccine was not efficacious and thus may have lacked potency. However, on-target off-tumor toxicity has been observed in clinical studies testing other therapies targeting TAAs.

As well, the tumor microenvironment blocks entry of and effect of T cells.  Hence, the efficacy of CTL against solid tumors is limited. There has only been efficacy shown in melanoma. Hollingsworth, 
Adoptive T cell therapies have also produced remarkable responses, in particular CAR-T therapy in acute lymphocytic leukemia and TIL therapy in melanoma.  These breakthroughs have proven the feasibility and efficacy of cancer immunotherapies, and opened new paths to develop other new medicines. However, many patients do not respond to current immunotherapies, and most that do eventually relapse; in addition, many patients experience adverse effects with current therapies. Therapeutic: cancer vaccines offer an attractive alternative immunotherapy because of their potential safety, specificity, and long-lasting response—perhaps even cures—due to stimulation of immune memory. Unfortunately, many previous attempts to develop effective therapeutic cancer vaccines yielded disappointing results. Lessons learned from these failed attempts are now allowing cancer vaccine research to turn the corner and begin to achieve some promising clinical results. The key lessons driving this progress emanate from three areas: the need for multiple, immunogenic antigens; the importance of highly potent vaccine vectors; and a growing understanding of how to quell tumor-mediated immunosuppression. 

What is known is that solid tumors in humans are refractory to this therapy (Durgeau, page 6, col 2. 
While ACT of tumor-specific T cells holds promise for melanoma treatment, significant challenges remain in clinical translation to other solid tumors. This can be explained by the observation that some tumors, referred to as “immune-desert tumors” or “cold tumors,” are rarely infiltrated by T cells, and TIL often display an exhausted state acquired in the tumor microenvironment. 

Most recently, Cadhila affirms that the therapy is not predictable, 
However, current approaches are not specific, limiting both their activity and their safety. A more tailored way of using the therapeutic potential of T cells is adoptive T cell  therapy, which encompasses ex vivo T cell manipulation and reinfusion to patients suffering from cancer. In haematologic malignancies such as acute lymphatic leukaemia of the B cell   lineage, T cells modified with a chimeric antigen receptor against the B cell lineage antigen CD19 induce remissions in a high proportion of patients. In contrast, patients suffering from advanced solid tumours have shown little benefit from cell-based approaches. This is partly due to limited access of T cells to the tumour tissue, consequently restricting T cell activity. 

TIL, TCR-transduced T cell and CAR-transduced T cell therapies are under clinical investigation for cancer treatment. Current clinical trials will decide on their approval for certain indications. While some of these strategies are likely to be approved in defined indications such as ALL, the majority of tumour patients will not benefit from this approach in the near future. A major reason, especially for solid tumours, is the limited access of adoptively administered T cells to the tumour tissue. Strategies such as T cell engineering with chemokine receptors need to be tested in clinical protocols based on preclinical evidence. However, it needs to be stressed, that those cells that eventually reach the tumour, still need to recognise the tumour cell adequately and prevail over
immunosuppression. This will require both advanced T cell engineering and combination with other immune and nonimmune therapies.

In cases involving predictable factors, such as mechanical or electrical elements, a single embodiment provides broad enablement in the sense that, once imagined, other embodiments can be made without difficulty and their performance characteristics predicted by resort to known scientific laws. In cases involving unpredictable factors, such as most chemical reactions and physiological activity, the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved.  
Amount of Experimentation Required. Applicants have limited the cancer to AML which is shown in the art to be predominantly CD33+ and FLT3+. The remaining issue is the nature of the cells wherein as demonstrated by all relevant articles and reviewed by Garrison et al and Albinger et al only use allogeneic or autologous cells.
Given the lack of guidance in the specification, and the highly unpredictable nature of the art, it is concluded that a person of skill in the art would have had to conduct undue experimentation in order to practice the claimed invention. The amount of guidance needed to enable the invention is related to the amount of knowledge in the art as well as the predictability in the art. The more that is known in the prior art about the nature of the invention, how to make and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification. In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as how to make and use the invention in order for it to be enabling. In this case, the art is immature and more generically the physiological arts are recognized as unpredictable (see MPEP 2164.03).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-9, 11, 17 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Garrison et al (Abstract 2799, 2019, page 1) in view of Chang et al (US 20210101976) and Li et al (US 20110091470). This is a new rejection necessitated by applicants’ amendment. 

    PNG
    media_image2.png
    124
    718
    media_image2.png
    Greyscale

Garrison teaches treating a subject having acute myeloid leukemia (AML) comprising delivering a T cell or Natural Killer (NK) cell comprising: (a) an anti-FLT3 chimeric antigen receptor (CAR) comprising a FLT3-binding domain and an anti-CD33 CAR comprising a CD33-binding domain, or a bivalent CAR comprising a FLT3-binding domain and a CD33-binding domain and (b) an inhibitory chimeric receptor comprising an extracellular antigen binding domain that binds to EMCN. The sequences are not presented. 

    PNG
    media_image3.png
    220
    245
    media_image3.png
    Greyscale

Chang et al teach an antigen binding domain with the recited sequences (see Claim 15, SEQ ID NO:s 428-429-430-431-432-433). 

123
Qy          1 DYNMH 5
              |||||
Db          1 DYNMH 5

124
Qy          1 YIYPYNGGTGYNQKFKS 17
              |||||||||||||||||
Db          1 YIYPYNGGTGYNQKFKS 17


126
Qy          1 RASESVDNYGISFMN 15
          	    |||||||||||||||
Db          1 RASESVDNYGISFMN 15
127
Qy          1 AASNQGS 7
              |||||||
Db          1 AASNQGS 7

128
Qy          1 QQSKEVPWT 9
              |||||||||
Db          1 QQSKEVPWT 9

Li et al teach anti-FLT3 wherein the sequences are the same as those recited. 

    PNG
    media_image4.png
    172
    341
    media_image4.png
    Greyscale

Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made to use the known sequences of FLT3 and CD33 CDR domains in the method of Garrison et al. Such a modification would have resulted in a method encompassed by claims 1 and 17. As noted above: 1) Garrison et al teach methods of treating cancer with FLT3 and CD33 CAR combined with EMCN iCAR 2) Chang and Li teach those sequences and also formulations for treating cancer. Thus, a person of ordinary skill in the art, absent evidence to the contrary, would have reasonably expected that the expanded method would allow predictable development for treatment. 
Chang et al teach an intracellular domain and a transmembrane domain from the listed components of claims 2 and 3 (see e.g. ¶0387 and 0430). 
Chang teaches linkage of the VH and VL domain with a linker such as SEQ ID NO:27 (see e.g. ¶0380). 
 
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Garrison et al (Abstract 2799, 2019, page 1) in view of Chang et al (US 20210101976) and Li et al (US 20110091470) as applied to claims 1-3, 6-9, 11, 17 and 21-24 above, and further in view of Pule et al (WO 2020035676) and Gross et al (US 20200316120).
Pule teaches use of a spacer as recited in claim 4 (see page 31, line 10-24) and Gross et al teach that the iCAR can be a scFv (¶0035). 
Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made to use the scFv iCAR sequences of Gross et al and the spacers of Pule et al in the method of Garrison et al in view of Chang and Li. Such a modification would have resulted in a method encompassed by claims 4 and 5. As noted above: 1) Garrison et al teach methods of treating cancer with FLT3 and CD33 CAR combined with EMCN iCAR 2) Chang and Li teach those sequences and also formulations for treating cancer 3) Gross et al teach that iCAR can be used in the form of scFv and 4) Pule et al teach the specific spacer regions used in CAR sequences. Thus, a person of ordinary skill in the art, absent evidence to the contrary, would have reasonably expected that the additional components would allow improved formulations. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774.  The examiner can normally be reached on 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIA MARVICH/Primary Examiner, Art Unit 1633